     Case 1:19-cv-00780-EGB Document 28 Filed 06/24/19 Page 1 of 1




      In the United States Court of Federal Claims
                                No. 19-780C
                           (Filed: June 24, 2019)

**************************

HARMONIA HOLDINGS GROUP, LLC,

                    Plaintiff,

v.

THE UNITED STATES,

                    Defendant,

and

COLLABRALINK TECHNOLOGIES, INC.,

                     Intervenor,

and

TCG, INC.,

                    Intervenor.

**************************

                                   ORDER

        Based on the government’s June 21, 2019 Notice of Corrective Action
and the representations of the parties made during today’s status conference,
this action is voluntarily dismissed as moot without prejudice. The Clerk of
Court is directed to dismiss the complaint and enter judgment accordingly.
No costs.

                                          s/Eric G. Bruggink
                                          ERIC G. BRUGGINK
                                          Senior Judge
